Broyles, C. J.
1. It is well settled by repeated rulings of the Supreme Court and of this court, that an assignment of error upon the refusal to award a nonsuit will not be considered, where thereafter the case proceeded to a verdict in favor of the plaintiff, and the defendant’s motion for a new trial (to the overruling of which exception is taken) includes the ground that the verdict was contrary to the evidence and without evidence to support it.
2. Under the facts of the case and the rulings in Wight v. Hester, 24 Ga. 485 (4); Boehm v. Juehter, 62 Ga. 580 (2), 583 (2); Wimpy v. Gaskill, 79 Ga. 620 (2) (7 S. E. 156); Nixon v. Christie, 84 Ga. 469 (10 S. E. 1087), and Burge v. State, 133 Ga. 431 (2), 432 (66 S. E. 243), the court did not err in overruling the ground of the motion for a new trial which was based upon alleged newly discovered evidence.
3. The judge tried the case without the intervention of a jury, and the judgment rendered in favor of the plaintiff was authorized under the law and the evidence.

Judgment affirmed.

Luke and Bloodworlh, JJ., eoneur. ,